       Case 8:19-cv-00407 Document 1 Filed 02/15/19 Page 1 of 6 PageID 1



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                 CIVIL NO.
                                          )
ELIZABETH WINHEIM and                     )
KEN BURTON, JR., MANATEE COUNTY           )
TAX COLLECTOR,                            )
                                          )
                                          )
            Defendants.                   )
__________________________________________)

                                         COMPLAINT

       The United States of America, by and through Maria Chapa Lopez, United States

Attorney for the Middle District of Florida, complains and alleges as follows:

                                    Jurisdiction and Parties

   1. This is an action commenced by the United States of America to foreclose tax liens

       against real property owned by Charles T. Winheim at his death that his estate transferred

       to defendant Elizabeth Winheim despite the non-payment of federal income taxes shown

       due on filed returns.

   2. This civil action is authorized and sanctioned by the Chief Counsel, Internal Revenue

       Service, a duly authorized delegate of the Secretary of the Treasury, and has been

       commenced at the direction of the Attorney General of the United States pursuant to 26

       U.S.C. §§ 7401 and 7403.

   3. The Court has jurisdiction over this civil action pursuant to 26 U.S.C. § 7402 and 28

       U.S.C. §§ 1340 and 1345.


                                                1
                                                                                            17321522.1
    Case 8:19-cv-00407 Document 1 Filed 02/15/19 Page 2 of 6 PageID 2



4. Defendants Elizabeth Winheim and Ken Burton, Jr., Manatee County Tax Collector, are

   joined as parties to this action pursuant to 26 U.S.C. § 7403(b) as persons as defined in 26

   U.S.C. § 7701(a)(1) who may claim an interest in the real property upon which the

   United States seeks to foreclose its tax liens.

5. This Court is the appropriate venue for this action because the taxpayer resided in this

   judicial district, 28 U.S.C. § 1396, and the subject real property is located within this

   judicial district in Manatee County, Florida. 28 U.S.C. §§ 89(b) and 1391(b)(2).

6. The real property upon which the United States seeks to foreclose its liens is a

   parcel located at 401-403 Clark Lane, Holmes, Beach, Florida 34217 (the “Clark

   Lane Property”) in Manatee County, Florida, within the jurisdiction of this Court,

   and more particularly described as follows:

           Lot 1, RICHMOND SPRING LAKE ESTATES, formerly known
           as CLARK SPRING LAKE ESTATES, according to the plat
           thereof recorded in Plat Book 9, Page 24, of the Public Records of
           Manatee County, Florida.

                                 Federal Income Tax Liabilities

7. Charles T. Winheim died on May 23, 2007. A petition for administration of Charles T.

   Winheim’s estate was filed June 8, 2007 in the Circuit Court for Manatee County,

   Probate Division, Case No. 2007 CP 0823.

8. At the time of his death, Charles T. Winheim had not filed federal income tax returns for

   years 2003 through 2007.

9. By order dated July 7, 2007, the Circuit Court of Manatee County Florida appointed

   Robert M. Elliott as Curator of the Estate of Charles T. Winheim, who in that capacity

   filed Form 1040 tax returns for years 2003 through 2007 on behalf of the decedent

   Charles T. Winheim.

                                             2
                                                                                          17321522.1
    Case 8:19-cv-00407 Document 1 Filed 02/15/19 Page 3 of 6 PageID 3



10. On the dates and in the amounts set forth in the table below, a delegate of the Secretary of

   the Treasury assessed against Charles T. Winheim, deceased, the following federal

   income tax liabilities and penalties pursuant to the returns filed by Robert M. Elliott as

   Curator of the Estate of Charles T. Winheim:


 Type of Tax             Assessment Date         Assessed Tax           Assessed Late
                                                                        Payment Penalty
 2003 Form 1040          3/30/2009               $70,998                $17,749.50

 2004 Form 1040          4/6/2009                $192,925               $48,231.25

 2005 Form 1040          4/13/2009               $63,526                $15,881.50

 2006 Form 1040          2/23/2009               $18,743                $4,685.75

 2007 Form 1040          2/23/2009               $8,509                 $2,127.25




11. The assessments described in paragraph 10 are subject to interest pursuant to 26 U.S.C.

   §§ 6621 and 6622.

12. A delegate of the Secretary of the Treasury, in accordance with the Internal Revenue

   laws, gave written notice to the Estate of Charles T. Winheim of the assessments

   described in paragraph 10, and made demand for payment.

13. Despite notice and demand for payment of the full amount due and owing, only one

   payment in the amount of $250,000 was made toward the unpaid balance of the

   assessments described in paragraph 10. Additionally, a partial abatement of late payment

   penalty in the amount of $17,749.50 was made on August 26, 2013. After crediting

   decedent’s account with both the payment and partial abatement, an unpaid balance

   remains in the amount of $441,272.18 as of March 1, 2019, with accruals continuing

   thereafter until paid in full.



                                             3
                                                                                          17321522.1
    Case 8:19-cv-00407 Document 1 Filed 02/15/19 Page 4 of 6 PageID 4




                                      Subject Real Property

14. On the date of his death, Charles T. Winheim owned the real property described in

   paragraph 6 by virtue of a warranty deed dated March 31, 2005.

15. The real property described in paragraph 6 was listed as an asset on the inventory filed

   with the probate court by Charles T. Winheim’s Personal Representative on June 5, 2009.

16. The real property described in paragraph 6 was also listed as an asset on Schedule A of

   the Form 706 estate tax return filed by Charles T. Winheim’s Personal Representative.

17. On the dates of the assessments described in paragraph 10, federal tax liens arose

   pursuant to 26 U.S.C. §§ 6621 and 6622 against all property of decedent Charles T.

   Winheim’s probate estate, including the real property described in paragraph 6.

18. By Personal Representative’s Deed dated December 2, 2010, the Personal Representative

   of the Estate of Charles T. Winheim transferred the real property described in paragraph

   6 to decedent’s children, defendant Elizabeth Winheim and Chard T. Winheim.

19. The transfer described in paragraph 18 was made subject to the federal tax liens securing

   the unpaid federal income tax liabilities, penalties, and interest owed by Charles T.

   Winheim, deceased.

20. By Warranty Deed dated October 11, 2011, Chard T. Winheim transferred the real

   property described in paragraph 6 to defendant Elizabeth Winheim.

21. The transfer described in paragraph 20 was made subject to the federal tax liens securing

   the unpaid federal income tax liabilities, penalties, and interest owed by Charles T.

   Winheim, deceased.

22. The income taxes described in paragraph 10 are required by 26 U.S.C. § 6903(a) to be

   paid from the assets of the probate estate of Charles T. Winheim.

                                             4
                                                                                           17321522.1
    Case 8:19-cv-00407 Document 1 Filed 02/15/19 Page 5 of 6 PageID 5



23. The federal tax liens described in paragraph 17 have priority over the interest of

   defendant Elizabeth Winheim in the real property described in paragraph 6.

24. Defendant Ken Burton, Jr., Manatee County Tax Collector, may claim an interest in the

   real property described in paragraph 6 arising from unpaid ad valorem taxes.

25. The interest of the United States in the real property described in paragraph 6 is superior

   to each defendant named in this action with the exception of any valid ad valorem tax

   claim.

             WHEREFORE, the plaintiff, United States of America, prays for the following

   relief:

       a. That this Court determine and adjudge that Charles T. Winheim, deceased, is

             indebted to the United States in the total amount of $441,272.18, plus fees and

             statutory additions thereon as provided by law from March 1, 2019;

       b. That this Court determine that the federal tax liens of the United States of

             America attach to the real property described in Paragraph 6;

       c. That this Court determine the priority of all claims to and liens upon the real

             property described in Paragraph 6;

       d. That this Court adjudge and decree that the federal tax liens of the United States

             be foreclosed on the property described in Paragraph 6, that the property be sold

             free and clear of the liens and claims of all parties, and that the proceeds of sale be

             distributed to the United States in accordance with the priority determined by the

             Court and to the extent of the unpaid balance described in Paragraph 13, plus fees,

             interest, and statutory additions thereto provided by law;




                                               5
                                                                                            17321522.1
Case 8:19-cv-00407 Document 1 Filed 02/15/19 Page 6 of 6 PageID 6



  e. That this Court grant the United States such other and further relief as is just and

     proper, including its costs of this action.

                                             RICHARD E. ZUCKERMAN
                                             Principal Deputy Assistant Attorney General




                                     By:     /s/ Mary Apostolakos Hervey
                                             Mary Apostolakos Hervey
                                             Trial Attorney, Tax Division
                                             U.S. Department of Justice
                                             P.O. Box 14198
                                             Ben Franklin Station
                                             Washington, D.C. 20044
                                             Telephone: (202) 514-6484
                                             Facsimile: (202) 514-9868
                                             Mary.Apostolakos.Hervey@usdoj.gov

                                             Of counsel:

                                             Maria Chapa Lopez
                                             United States Attorney




                                        6
                                                                                   17321522.1
                               Case 8:19-cv-00407 Document 1-1 Filed 02/15/19 Page 1 of 2 PageID 7
 OJS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
 by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                              DEFENDANTS
United States of America                                                                                         Elizabeth Winheim and Ken Burton, Jr., Manatee Co. Tax Col.

      (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant                Manatee
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                               LAND INVOLVED.

      (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)

Mary Apostolakos Hervey, US DOJ Tax Division, PO Box 14198
Ben Franklin Station, Washington, DC 20044 (202) 514-6484
 II. BASIS OF JURISDICTION (Place an “X” in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                         and One Box for Defendant)
 ’ 1     U.S. Government                  ’ 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
           Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State         ’ 1         ’ 1      Incorporated or Principal Place      ’ 4     ’ 4
                                                                                                                                                           of Business In This State

 ’ 2     U.S. Government                  ’ 4 Diversity                                                 Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place     ’ 5      ’ 5
           Defendant                                                                                                                                          of Business In Another State
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                        Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                          Foreign Country
 IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
           CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
 ’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              ’ 610 Agriculture                   ’ 422 Appeal 28 USC 158           ’   400 State Reapportionment
 ’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -         ’ 620 Other Food & Drug             ’ 423 Withdrawal                  ’   410 Antitrust
 ’   130 Miller Act                   ’    315 Airplane Product               Med. Malpractice          ’ 625 Drug Related Seizure                28 USC 157                  ’   430 Banks and Banking
 ’   140 Negotiable Instrument                 Liability                ’ 365 Personal Injury -               of Property 21 USC 881                                          ’   450 Commerce
 ’   150 Recovery of Overpayment      ’    320 Assault, Libel &               Product Liability         ’ 630 Liquor Laws                     PROPERTY RIGHTS                 ’   460 Deportation
        & Enforcement of Judgment              Slander                  ’ 368 Asbestos Personal         ’ 640 R.R. & Truck                  ’ 820 Copyrights                  ’   470 Racketeer Influenced and
 ’   151 Medicare Act                 ’    330 Federal Employers’             Injury Product            ’ 650 Airline Regs.                 ’ 830 Patent                              Corrupt Organizations
 ’   152 Recovery of Defaulted                 Liability                      Liability                 ’ 660 Occupational                  ’ 840 Trademark                   ’   480 Consumer Credit
         Student Loans                ’    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   ’   490 Cable/Sat TV
         (Excl. Veterans)             ’    345 Marine Product           ’ 370 Other Fraud               ’ 690 Other                                                           ’   810 Selective Service
 ’   153 Recovery of Overpayment               Liability                ’ 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 ’   850 Securities/Commodities/
         of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal            ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                        Exchange
 ’   160 Stockholders’ Suits          ’    355 Motor Vehicle                  Property Damage                 Act                           ’ 862 Black Lung (923)            ’   875 Customer Challenge
 ’   190 Other Contract                        Product Liability        ’ 385 Property Damage           ’ 720 Labor/Mgmt. Relations         ’ 863 DIWC/DIWW (405(g))                  12 USC 3410
 ’   195 Contract Product Liability   ’    360 Other Personal                 Product Liability         ’ 730 Labor/Mgmt.Reporting          ’ 864 SSID Title XVI              ’   890 Other Statutory Actions
 ’   196 Franchise                             Injury                                                        & Disclosure Act               ’ 865 RSI (405(g))                ’   891 Agricultural Acts
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             ’ 740 Railway Labor Act               FEDERAL TAX SUITS               ’   892 Economic Stabilization Act
 ’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate         ’ 790 Other Labor Litigation        ’ 870 Taxes (U.S. Plaintiff       ’   893 Environmental Matters
 ’   220 Foreclosure                  ’    442 Employment                     Sentence                  ’ 791 Empl. Ret. Inc.                      or Defendant)              ’   894 Energy Allocation Act
 ’   230 Rent Lease & Ejectment       ’    443 Housing/                    Habeas Corpus:                     Security Act                  ’ 871 IRS—Third Party             ’   895 Freedom of Information
 ’   240 Torts to Land                        Accommodations            ’ 530 General                                                             26 USC 7609                         Act
 ’   245 Tort Product Liability       ’    444 Welfare                  ’ 535 Death Penalty                   IMMIGRATION                                                     ’   900Appeal of Fee Determination
 ’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’ 540 Mandamus & Other          ’ 462 Naturalization Application                                              Under Equal Access
                                              Employment                ’ 550 Civil Rights              ’ 463 Habeas Corpus -                                                         to Justice
                                      ’    446 Amer. w/Disabilities -   ’ 555 Prison Condition               Alien Detainee                                                   ’   950 Constitutionality of
                                              Other                                                     ’ 465 Other Immigration                                                       State Statutes
                                      ’    440 Other Civil Rights                                            Actions




 V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
 ’ 1 Original            ’ 2 Removed from                    ’ 3 Remanded from                     ’ 4 Reinstated or ’ 5 Transferred  from
                                                                                                                         another district  ’ 6 Multidistrict                        ’ 7 Judge from
                                                                                                                                                                                        Magistrate
     Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                         (specify)                                                            Judgment
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                        26 U.S.C. Sections 7402 and 7403
 VI. CAUSE OF ACTION Brief description of cause:
                       Suit to foreclose federal tax liens
 VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                     CHECK YES only if demanded in complaint:
      COMPLAINT:           UNDER F.R.C.P. 23                                                                                                            JURY DEMAND:         ’ Yes     ’ No
 VIII. RELATED CASE(S)
                         (See instructions):
       IF ANY                                JUDGE                                                                                              DOCKET NUMBER

 DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD


 FOR OFFICE USE ONLY

     RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE



                   Print                                 Save As...                            Export as FDF                         Retrieve FDF File                                Reset
JS 44 Reverse (Rev. 12/07)
                             Case 8:19-cv-00407 Document 1-1 Filed 02/15/19 Page 2 of 2 PageID 8

                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                                  Authority For Civil Cover Sheet
   The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use
of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint
filed. The attorney filing a case should complete the form as follows:
I.       (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use only
the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the official, giving
both name and title.
         (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the time
of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land condemnation cases,
the county of residence of the “defendant” is the location of the tract of land involved.)
         (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment)”.
II.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in one
of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and box
1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the citizenship of the
different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this section
for each principal party.
IV.     Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is sufficient
to enable the deputy clerk or the statistical clerks in the Administrative Office to determine the nature of suit. If the cause fits more than one nature of suit, select
the most definitive.
V.       Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the petition
for removal is granted, check this box.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this box
is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional statutes
unless diversity.          Example:               U.S. Civil Statute: 47 USC 553
                                                  Brief Description: Unauthorized reception of cable service
VII.     Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
VIII. Related Cases. This section of the JS 44 is used to reference related pending cases if any. If there are related pending cases, insert the docket numbers
and the corresponding judge names for such cases.
Date and Attorney Signature. Date and sign the civil cover sheet.
                  Case 8:19-cv-00407 Document 1-2 Filed 02/15/19 Page 1 of 2 PageID 9

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                       MiddleDistrict
                                                  __________ Districtofof__________
                                                                          Florida

                  United States of America
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No.
   Elizabeth Winheim and Ken Burton, Jr., Manatee                  )
                County Tax Collector                               )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Elizabeth Winheim
                                         401-403 Clark Lane
                                         Holmes Beach, Florida 34217




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Mary Apostolakos Hervey
                                         US Department of Justice Tax Division
                                         P.O. Box 14198
                                         Ben Franklin Station
                                         Washington, D.C. 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                   Case 8:19-cv-00407 Document 1-2 Filed 02/15/19 Page 2 of 2 PageID 10
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                     Reset
                 Case 8:19-cv-00407 Document 1-3 Filed 02/15/19 Page 1 of 2 PageID 11

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                       MiddleDistrict
                                                  __________ Districtofof__________
                                                                          Florida

                  United States of America
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No.
   Elizabeth Winheim and Ken Burton, Jr., Manatee                  )
                County Tax Collector                               )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Ken Burton, Jr.
                                         Manatee County Tax Collector
                                         Field Services and Collections Department
                                         1001 3rd Avenue W, Suite 240
                                         Bradenton, Florida 34205



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Mary Apostolakos Hervey
                                         US Department of Justice Tax Division
                                         P.O. Box 14198
                                         Ben Franklin Station
                                         Washington, D.C. 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                   Case 8:19-cv-00407 Document 1-3 Filed 02/15/19 Page 2 of 2 PageID 12
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                     Reset
